STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BRUCE CHILDERS NO. 2022 CW 0665
VERSUS
LAUREL LAKE ESTATES SEPTEMBER 12, 2022

HOMEOWNERS ASSOCIATION, INC.

 

In Re: Laurel Lakes Estates Homeowners Association, Inc.,
applying for supervisory writs, 19th Judicial District
Court, Parish of East Baton Rouge, No. 699089.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT GRANTED WITH ORDER. Louisiana Code of Civil Procedure
article 2128 provides that, after service of an appellant’s
designation of the record on the appellee, the appellee “may
also designate in a writing filed with the trial court such
other portions of the record as he considers necessary.”
Accordingly, we reverse the trial court’s May 23, 2022 ruling
denying the motion to designate record on appeal filed by
relator, Laurel Lakes Estates Homeowners Association, Inc., and
grant the motion. The trial court is hereby ordered to instruct
the clerk to prepare the record in accordance with Bruce
Childers’ “Motion to Designate Record on Appeal” and Laurel
Lakes Estates Homeowners Association, Inc.’s. “Motion to
Designate Record on Appeal.”

WIL

COURT OF APPEAL, FIRST CIRCUIT

asn)

DEPUTY CLERK OF COURT
FOR THE COURT